Citation Nr: 0511725	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran/appellant and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty training from February 1962 
until August 1962, and was in the National Guard from July 
1961 until July 1972 and then from April 1973 until May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty is permitted only for injuries, not diseases, 
incurred or aggravated in the line of duty.  See Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993).

The veteran asserts that in 1964, while in the National 
Guard, he was serving as the loader for a M-48 tank.  While 
in training on the tank firing range, the veteran was outside 
of his tank when a tank alongside the veteran fired a shell 
during a ceasefire.  The blast blew the veteran's helmet off 
his head and the veteran asserts that he could not hear for 
the ensuing four days.  The commanding officer of the 
veteran's tank submitted a letter corroborating the veteran's 
account of the incident.  

In a hearing before a decision review officer (DRO), the 
veteran indicated that he thought about seeking treatment for 
his hearing, but was told by other soldiers that he would be 
fine after a while; and, believing that he was a tough guy, 
the veteran never sought treatment for his hearing problems 
while in the military.   The veteran's service medical 
records (SMRs) do contain the results of two hearing tests.  
The first test was given in June 1977 and the test results 
showed a pure tone threshold of 65 decibels (dB) in each ear 
at 4,000 hertz (Hz) frequency.  The second test was 
administered in July 1982 and the results showed a pure tone 
threshold of 20 dB for the right ear and 25 dB for the left 
ear at 4,000 Hz.

The veteran has sought treatment for hearing loss for a 
number of years.  Unfortunately, the veteran has been unable 
to obtain many of the earlier treatment records on account of 
the deaths of several of his treating physicians.  The 
veteran's claims file does contain the results of audiology 
examinations conducted in October 2002 and January 2003 which 
show that the veteran presently has hearing loss.  However, 
the veteran's claims file lacks a medical opinion, either VA 
or private, attributing the current hearing loss to acoustic 
trauma incurred during the veteran's time in service.  
Therefore, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to further develop the medical record.  See Duenas 
v Principi, 18 Vet. App. 512 (2004).

The Board also notes that it will remand claims to ensure 
full and complete compliance with the enhanced duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO sent 
a letter to the veteran in October 2001, notifying him of 
what the RO would do to assist him in developing his claim, 
and what evidence the veteran needed to produce himself.  
However, the letter failed to specify to the veteran what the 
evidence needed to show in order to substantiate his claim of 
entitlement to service connection for hearing loss.  For this 
reason, the Board must remand the case for compliance with 
the duty-to-notify provisions contained in this law and to 
ensure the veteran has had full due process of law.

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the etiology of 
his current hearing loss.  The examiner 
is instructed to accept as true the 
veteran's account of the incident with 
the tank and the resulting acoustic 
trauma.  After examining the veteran and 
reviewing his claims folder, the examiner 
should then render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's hearing loss is a 
consequence of the veteran's military 
service, to include any exposure to 
acoustic trauma therein.  Any opinion 
rendered must be supported by a complete 
rationale.

The examiner should specifically comment 
on the hearing loss shown on the June 
1977 periodic examination in the 
veteran's SMRs, and the hearing within 
normal limits shown on the July 1982 
periodic examination.
  
2.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice should also inform 
the veteran that he should provide VA 
with copies of any evidence relevant to 
this claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

3.  Upon completion of the above, and 
after obtaining any evidence identified 
by the veteran, or allowing him an 
appropriate response period, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


